         Case 1:19-cv-04059-LGS Document 51 Filed 12/23/19 Page 1 of 1




                           The Law Offices of Jacob Aronauer
                                     225 Broadway, 3rd Floor
                                  New York, New York 10007
                                         (212) 323-6980
                                  jaronauer@aronauerlaw.com

   December 23, 2019

   Via ECF
   Honorable Lorna G. Schofield
   Thurgood Marshall
   United States Courthouse
   40 Foley Square
   New York, NY 10007

          Re:     Flores et al. v. Masterpiece Caterers Corp.
                  19-cv-04059 (LGS)

   Dear Judge Schofield:

           The parties jointly request an additional three weeks to complete the settlement
   agreement for Court approval. The basis for the request is that the parties have not yet
   completed the agreement. The parties, though, have exchanged edits and are hopefully
   close to completing the agreement. This is the parties’ first request for an extension. The
   deadline to submit the proposed agreement was December 20, 2019.                The parties
   apologize for the timing of the request. The parties request to have until January 10,
   2020 to complete the settlement agreement. We thank the Court for its consideration.


                                                        Respectfully submitted,

                                                        /s Jacob Aronauer
                                                        Jacob Aronauer
                                                        Attorney for Plaintiff
   cc: Via ECF
       All attorneys on record



APPLICATION GRANTED.

The par4es shall submit the Cheeks materials no later than January 10, 2020.

Dated: December 24, 2019
      New York, New York
